COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


JUANITA A. WHITTAKER
                                                 MEMORANDUM OPINION *
v.   Record No. 1650-98-3                            PER CURIAM
                                                  DECEMBER 15, 1998
ROANOKE COUNTY DEPARTMENT
 OF SOCIAL SERVICES


             FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                   Diane McQ. Strickland, Judge
           (Joseph F. Vannoy, on brief), for appellant.
            Appellant submitting on brief.

           (Joseph B. Obenshain, Senior Assistant County
           Attorney, on brief), for appellee. Appellee
           submitting on brief.



     Juanita A. Whittaker (mother) appeals the decision of the

circuit court terminating her parental rights to her daughter.

Mother contends that the trial court erred by (1) finding that

Roanoke County Department of Social Services (DSS) presented

clear and convincing evidence sufficient to support terminating

her parental rights; and (2) finding that it was in the child's

best interests for mother's parental rights to be terminated.       We

conclude that this appeal is without merit.   Accordingly, we

affirm the decision of the trial court.
                    Sufficiency of the Evidence

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."


Id. (citations omitted).     "Code § 16.1-283 embodies 'the

statutory scheme for the . . . termination of residual parental

rights in this Commonwealth' [which] . . . 'provides detailed

procedures designed to protect the rights of the parents and

their child,' balancing their interests while seeking to preserve

the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d

538, 540 (1995) (citations omitted).

     Code § 16.1-283(B) provides that the residual parental

rights of a parent of a child found by the court to be neglected

or abused may be terminated if the court finds that it is in the

child's best interests, that the neglect or abuse presents a

serious and substantial threat to the child's life, health or

development, and that it is not reasonably likely that the

conditions resulting in the neglect or abuse can be substantially

corrected or eliminated to allow the child's safe return within a

reasonable period of time.     See Code § 16.1-283(B)(1) and (2).

Proof that the parent, without good cause, failed to respond to

or follow through with "appropriate, available and reasonable


                                 - 2 -
rehabilitative efforts on the part of social . . . or other

rehabilitative agencies designed to reduce, eliminate or prevent

the neglect or abuse" is prima facie evidence that the underlying

conditions cannot be substantially corrected or eliminated.     Code

§ 16.1-283(B)(2)(c).

     The trial court found that the child was emotionally abused

and neglected by her parents and placed in foster care by court

commitment.   The evidence proved that the child, who was ten

years old at the time of the hearing, suffered serious neglect

and emotional abuse at the hands of her parents.    She was placed

in foster care three separate occasions between 1994 and 1997.

The 1997 placement followed an incident of domestic violence

which occurred while mother was intoxicated.    The child was

diagnosed as suffering from severe depression and post-traumatic

stress disorder.   She repeatedly engaged in self-destructive acts

and expressed thoughts of suicide.     She also displayed

threatening and sexually inappropriate behaviors in her foster

homes.   While the evidence suggested that the child had suffered

sexual abuse while in the parents' custody, the trial court found

insufficient evidence to prove that the parents were the

perpetrators of the sexual abuse.    The child's severe emotional

problems and resulting behavior made it necessary to place her in

a residential treatment facility.    Her prognosis was described as

highly guarded.
     The trial court also found that DSS provided significant



                               - 3 -
services to the parents.   Those services included parenting skill

classes, family and individual counseling, anger management

classes, alcohol abuse treatment, and offers of assistance with

employment.   The family had a history of domestic violence and

alcohol abuse.   Mother declined specific offers of in-home

services and treatment for the child at a time when medical

professionals indicated it was necessary to provide those

services as soon as possible.   Mother also declined alcohol abuse

treatment.
     The record fully supports the trial court's finding that DSS

proved by clear and convincing evidence that the neglect and

emotional abuse suffered by the child presented a serious and

substantial threat to her life, health and development and that

it was not reasonably likely that the conditions which resulted

in the neglect and abuse could be substantially corrected or

eliminated so as to allow the child's safe return to mother

within a reasonable period of time.

                     Best Interests of the Child

     Mother contends that, because the child's likelihood of

adoption is poor, DSS failed to prove that termination of

mother's parental rights was in the child's best interests.    We

disagree.    The trial court noted that the medical evidence

indicated that the child's mental and emotional health would

deteriorate if she saw her biological parents again.   The trial

court found that the child's best interests required the finality




                                - 4 -
of termination.   Substantial, credible evidence supports the

trial court's conclusion that it was in the child's best

interests to terminate mother's parental rights.

     Mother also raises an issue concerning the trial court's

consideration of the recommendation of the guardian ad litem.    We

note that the Court Appointed Special Advocate who had worked

with the child since March 1995 recommended termination of the

parents' parental rights.   The substitute guardian ad litem,

appointed in January 1998, never met with the child following his

appointment, and admitted that he had "no pat answer."   The trial

court indicated it considered the concerns expressed by the

guardian ad litem.   We find no error in the trial court's

weighing of the guardian ad litem's recommendation.

     Accordingly, the decision of the circuit court is affirmed.

                                                         Affirmed.




                               - 5 -